DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the Amendment and Request for Continued Examination filed June 21, 2022.

Claims 1, 3-4, and 6-19 are pending in the application.  Claims 1, 8, and 13 are independent claims.

Response to Arguments
Applicant’s amendments overcome the previously applied rejections.  However, new rejections are made below in view of Applicant’s amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 13-14, and 17-19 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Published Patent Application No. 20190074324 A1 to Kim et al. (referred to hereafter as “Kim”) in view of U.S. Published Patent Application No. 20220005984 A1 to Liao (referred to hereafter as “Liao”).

Regarding claim 1, Kim teaches a micro LED chip {“micro LED” (paragraph [0079])}  comprising: an LED die {110; Figure 12} having a light emitting top surface {top of 110} and light emitting side surfaces {sides of 110}; and a wavelength conversion layer {170G} containing quantum dots {paragraph [0075} and a photosensitive material {paragraph [0076}, and disposed on the light emitting top surface.  Kim does not explicitly state that the wavelength conversion layer is a thin film having a thickness equal to or less than 20 microns.  However, Kim teaches that the “longest sides may be 10µ or less” (paragraph [0075])} and, as such, one of skill would have expected the thickness of the film, which is shown to be much thinner than the “longest sides,” would be much thinner than the 10µ or less of the longest sides.  In any case, it would have been obvious to one of ordinary skill in the art to make the layer 170G much thinner than 10µ, and thus less than 20 microns.

Kim Figure 12 does not appear to show the wavelength conversion layer {170G} is extended to cover at least a portion of the light emitting side surfaces {170G is above the side surfaces}.  Liao Figure 16 shows that it was known to have a quantum dot containing layer 3 “for enclosing the LED chip” (paragraph [0048]).  It would have been obvious to one of ordinary skill in the art to substitute the enclosing shape of the Liao quantum dot containing material for the Kim shape so that the Kim LEDs could be enclosed.

Regarding claim 3 (that depends from claim 1), Liao Figure 16 shows the wavelength conversion layer {3} is further extended to cover all of the light emitting side surfaces {3 covers all of the light emitting side surfaces}.

Regarding claim 4 (that depends from claim 1), Kim teaches the LED die has a thickness equal to or less than 20 microns {“micro-size LEDs…10µ” (Kim paragraph [0026]}.

Regarding claim 13, Kim teaches a light emitting module {Figure 11} comprising: a substrate {160};  a first LED die, a second LED die and a third LED die {C1 to C3 on 160} disposed on the substrate; a first wavelength conversion layer {170R} containing dots {paragraph [0077]} and a photosensitive material {paragraph [0076]}, and disposed over the first LED die such that the red quantum dots are excited to emit red lights {column 6, lines 61-64}; a second wavelength conversion layer {170G} containing green quantum dots {paragraph [0077]} and the photosensitive material {paragraph [0076]}, and disposed over the second LED die such that the green quantum dots are excited to emit green lights {column 6, lines 61-64}; wherein the photosensitive material comprises a resin and a photoinitiator {paragraph [0076]}.

Kim does not appear to explicitly teach a continuous color filter layer covering light emitting surfaces of the first, second and third LED dies, and configured to filter out lights emitted from the first and second LED dies and to pass lights emitted from the third LED die.

Liao shows that it was known to have a color filter layer {4; paragraph [0055]} disposed over first, second and third LED dies, and configured to filter out lights emitted from the first and second LED dies and to pass lights emitted from the third LED die {“blue light absorbing material layer” (paragraph [0048]).  It would have been obvious to one of ordinary skill in the art to combine the Liao blue filters with the Kim device to filter out the blue light.

Regarding claim 14 (that depends from claim 13), Kim teaches the third LED die is configured to emit blue light {paragraph [0028]}

Regarding claim 17 (that depends from claim 13), the Kim first, second and third LED dies are configured as a display pixel {Kim claim 1}.

Regarding claim 18 (that depends from claim 13), the Kim first wavelength conversion layer {170R} is at least disposed over a light emitting top surface of the first LED die.

Regarding claim 19 (that depends from claim 13), the Kim second wavelength conversion layer {170G} is at least disposed over a light emitting top surface of the second LED die.

Claims 8-12 are rejected under 35 U.S.C. 103 as unpatentable over Kim in view of Liao and further in view of U.S. Patent No. 10,438,994 B2 to Yeon et al. (referred to hereafter as “Yeon”).

Regarding claim 8, Kim teaches a light emitting module {Figure 12} comprising: a substrate {160}; a first blue LED die, a second blue LED die and a third blue LED die {“blue light” (paragraph [0028])} disposed on the substrate {C1 to C3 on 160}, wherein each of the first, second and third blue LED dies has a light emitting top surface and light emitting side surfaces; a first wavelength conversion layer {171R} containing red quantum dots {paragraph [0077]} and a photosensitive material {paragraph [0076]}, and disposed over the first blue LED die such that the red quantum dots are excited to emit red lights {paragraphs [0038] and [0039]}, 
Kim does not appear to explicitly describe that the first wavelength conversion layer covers at least a portion of the light emitting side surfaces of the first blue LED die.  
Liao Figure 16 shows that it was known to have a quantum dot containing layer 3 “for enclosing the LED chip” (paragraph [0048]).  It would have been obvious to one of ordinary skill in the art to substitute the enclosing shape of the Liao quantum dot containing material for the Kim shape so that the Kim LEDs could be enclosed.

Kim does not appear to explicitly describe a first blue color filter layer disposed over the first wavelength conversion layer, and aligned with both the first wavelength conversion layer and the first blue LED die lights; and a second blue color filter layer disposed over the second wavelength conversion layer, and aligned with both the second wavelength conversion layer and the second blue LED die.
Yeon shows that it was known to have a first blue color filter layer disposed over the first wavelength conversion layer, and aligned with both the first wavelength conversion layer and the first blue LED die lights {paragraph [0055]}; and a second blue color filter layer disposed over the second wavelength conversion layer, and aligned with both the second wavelength conversion layer and the second blue LED die {column 7, lines 7-19}.  It would have been obvious to one of ordinary skill in the art to combine the Yeon blue filters with the Kim device to filter out the blue light.

Regarding claim 9 (that depends from claim 8), Yeon teaches the first blue color filter layer and the second blue color filter layer are not presented over the third blue LED die.

Regarding claim 10 (that depends from claim 8), the Yeon first, second and third blue LED dies are configured as a display pixel.

Regarding claim 11 (that depends from claim 8), the Yeon the first wavelength conversion layer is at least disposed over a light emitting top surface of the first blue LED die {column 6, lines 61-64}.

Regarding claim 12 (that depends from claim 8), the Yeon second wavelength conversion layer is at least disposed over a light emitting top surface of the second blue LED die {column 6, lines 61-64}.

Claims 6-7 are rejected under 35 U.S.C. 103 as unpatentable over Kim in view of Liao and further in view of U.S. Published Patent Application No. 20070224714 A1 to Ikeda et al.

Regarding claim 6 (that depends from claim 1), Kim does not explicitly describe that the light emitting top surface is a roughened surface.  Ikeda teaches having a roughened light emitting top and side surfaces in Figure 1.  It would have been obvious to one of ordinary skill in the art to include a roughened surface on the Kim device to increase the light disbursement from the Kim device. 

Regarding claim 7 (that depends from claim 1), Kim does not explicitly describe that the light emitting side surfaces are roughened surfaces.  Ikeda teaches having a roughened light emitting top and side surfaces in Figure 1.  It would have been obvious to one of ordinary skill in the art to include a roughened surface on the Kim device to increase the light disbursement from the Kim device.


Claims 15 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Kim in view of Liao and further in view of U.S. Published Patent Application No. 20190237637 A1 to Cheng et al. (referred to hereafter as “Cheng”).

Regarding claim 15 (that depends from claim 14), Kim does not appear to explicitly state that the first and second LED dies are configured to emit ultraviolet lights.  Cheng paragraph [0020] shows that it was known to have “the first light emitting unit...[that] emits a blue light, and the second light emitting unit.. and the third light emitting unit...emit UV lights.”  It would have been obvious to one of ordinary skill in the art to substitute the combined blue and UV LEDs for the Kim LEDs so that additional light ranges could be produced in the Kim device. 

Regarding claim 20 (that depends from claim 13), the Kim first, second and third LED dies are configured as a display pixel.  However, Kim does not appear to explicitly state that the first and second LED dies are configured to emit lights of a first wavelength range, and the third LED die is configured to emit lights of a second wavelength range different from the first wavelength range. Cheng paragraph [0020] shows that it was known to have “the first light emitting unit...[that] emits a blue light, and the second light emitting unit.. and the third light emitting unit...emit UV lights.”  It would have been obvious to one of ordinary skill in the art to substitute the combined blue and UV LEDs for the Kim LEDs so that additional light ranges could be produced in the Kim device. 

Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Kim in view of Liao and Cheng and further in view of U.S. Published Patent Application No. 20200105983 A1 to Lim et al. (referred to hereafter as “Lim”).



Regarding claim 16 (that depends from claim 15), although Cheng does not appear to explicitly describe that the color filter layer is configured to filter out ultraviolet lights, it is known that UV light is dangerous to human eyes (see Lim paragraph [0068]).  Lim shows that it was known to include with a light emitting device a filter to “absorb the UV light not converted into visible light” (Lim paragraph [0051].  It would have been obvious to one of ordinary skill in the art to include a UV filter in combination with the Cheng UV LEDs in order to provide protection against escaping UV light damaging human eyes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826